Citation Nr: 0920168	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin condition, 
to include a rash involving the groin, ankles, feet, and 
toes.

3.  Entitlement to service connection for bilateral shoulder 
disability.

4.  Entitlement to service connection for bilateral elbow 
disability.

5.  Entitlement to service connection for bilateral wrist 
disability.

6.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for 
tinnitus; rash on the groin, toes, feet, and ankles; and 
arthritis of the left shoulder, right shoulder, right elbow, 
left elbow, right wrist, left wrist, right knee, and left 
knee.

In his July 2005 Form 9, the Veteran requested a travel board 
hearing.  The Veteran was sent a hearing election letter in 
August 2005.  He subsequently responded that he no longer 
wanted a hearing.
 
In October 2008, the Board remanded this case for additional 
development.  At that time, the Board also referred claims of 
entitlement to an increased evaluation for PTSD and for a 
total rating based on individual unemployability (TDIU).  On 
review, it is unclear whether these issues have been 
adjudicated and they are again referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed tinnitus is related to 
military service or events therein, to include noise 
exposure.

2.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed bilateral shoulder 
degenerative joint disease, bilateral elbow strain, bilateral 
wrist strain, and bilateral knee degenerative joint disease 
are related to active military service or events therein; and 
there is no evidence of shoulder and/or knee arthritis 
manifested to a compensable degree within one year following 
discharge from service.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).

2.  Service connection for bilateral shoulder disability is 
not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309(a) (2008).

3.  Service connection for bilateral elbow disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).

4.  Service connection for bilateral wrist disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).

5.  Service connection for bilateral knee disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating denying service connection, in 
December 2003, the RO sent the Veteran a letter that notified 
him of the evidence necessary to substantiate his claims for 
service connection for shoulders, elbows, wrists, knees, 
rash, and ringing in his ears.  He was advised of the 
information and evidence VA would obtain and of the 
information and evidence he was responsible for providing.  
In June 2006, the RO provided information regarding how VA 
assigns disability ratings and effective dates.  The claims 
were readjudicated in the February 2009 SSOC.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records and select service personnel records.  The Veteran 
has not identified additional medical evidence that needs to 
be obtained.  The Veteran was provided VA audiological and 
joint examinations in November 2008.  The claims file was 
available for review and medical opinions were obtained.  

In the April 2009 post-remand brief, the Veteran's 
representative argued that all remand action directed by the 
Board had not been accomplished, including the examiner 
addressing the significance of the Veteran's comparative 
history of exposure to loud noise during active service and 
post service and providing sufficient rationales for the 
assertion of non-service etiology.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  

In the October 2008 remand, the Board requested opinions 
regarding whether tinnitus and any identified arthritic 
disorders of the shoulders, elbows, wrists, and knees were 
related to service.  A review of the November 2008 
audiometric and joints examinations indicates that the 
examiners reviewed the claims file and provided the requested 
opinions, to include supporting rationale based on the 
absence of complaints or reported injuries during service.  
The Board further notes that the audiological examiner 
discussed the Veteran's military and post-military noise 
exposure and was obviously aware of his history.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).

Prior to a discussion on the merits, the Board observes that 
the Veteran was assigned to an infantry division in Vietnam 
with a military occupational specialty (MOS) of medical 
corpsman.  The Board notes that if the record demonstrates 
that a veteran engaged in combat with enemy forces, then by 
statute VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2007).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  The evidence must still establish by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  

Tinnitus

In a statement submitted at the time of his December 2003 
claim, the Veteran reported that he has a constant ringing in 
both of his ears.  In his VA Form 9, the Veteran reported 
that the noise from the hangars of the choppers was horrific 
at all times and the hearing protection was not the best.

The Veteran served in Vietnam with an infantry division and 
his reports of noise exposure are consistent with the 
circumstances of his service.  Additionally, information in 
the service treatment records documents mortar attacks and 
in-service noise exposure is conceded.  

Service treatment records are negative for any complaints of 
or treatment related to tinnitus.  On examination for 
separation in June 1968, the Veteran's ears were reported as 
normal on clinical evaluation.  On the associated report of 
medical history, the Veteran denied any ear trouble.  

The Veteran underwent a VA audiometric examination in 
November 2008.  He reported a positive history of military 
loud noise exposure while stationed in Vietnam.  He denied 
any recreational loud noise exposure.  Following service, the 
Veteran worked as an aircraft painter for 10 years and did 
use hearing protection in the presence of loud noise levels.  
Since 1978, he has worked as a salesman without exposure to 
loud noises.

The Veteran reported constant ringing tinnitus bilaterally.  
He was unable to report a specific date or circumstance of 
onset of the tinnitus, but thought he had noticed the ringing 
since the year 2000.  He notices it more at night when he 
lays down.  The examiner opined that it was less likely than 
not that any identified tinnitus originated during active 
service or was etiologically related to in-service noise 
exposure or was in any other way causally related to active 
service.  In support of this opinion, the examiner noted that 
there were no complaints of tinnitus during the Veteran's 
time in service and that his hearing was within normal limits 
bilaterally at time of discharge in 1968.  

Evidence of record confirms in-service noise exposure and 
establishes a current diagnosis of tinnitus.  Service 
connection, however, requires that the current diagnosis be 
related to military service or events therein.  On review, 
there is no evidence of tinnitus during service or for many 
years thereafter.  By his own report, the Veteran could not 
provide a specific date of onset and had only noticed the 
ringing since 2000, approximately 32 years after service.  
The Veteran does not appear to be arguing the onset of 
tinnitus during service.  Additionally, the record does not 
contain competent evidence relating currently diagnosed 
tinnitus to active service.  

The Board acknowledges the Veteran's contentions, but notes 
he is not competent to provide a medical etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

On review, the preponderance of the evidence is against the 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).

Musculoskeletal disabilities

The Veteran contends that he has disabilities of the 
shoulders, elbows, wrists, and knees that are related to his 
military service.  In his Form 9, he argued that these were 
all related to his time in Vietnam as a medic where he was in 
all kinds of weather, rice patties, and vegetation.  

Service treatment records show that on induction examination 
in May 1966, the Veteran's upper and lower extremities (to 
include strength and range of motion) were reported as normal 
on clinical evaluation.  On examination for separation in 
June 1968, the Veteran reported that his left shoulder was 
painful after a contusion in 1964, with no complications or 
sequelae.  On physical examination, the left shoulder was 
described as functionally and anatomically normal, with full 
range of motion.  Upper and lower extremities were again 
reported as normal.  

The Board acknowledges that at separation, the Veteran 
reported a left shoulder injury occurring prior to service.  
Notwithstanding, complaints or abnormalities related to the 
left shoulder were not noted on induction and the record does 
not contain clear and unmistakable evidence demonstrating 
that a left shoulder disability pre-existed service and was 
not aggravated by such service.  Thus, the presumption of 
soundness is for application.  See 38 C.F.R. § 3.304(b) 
(2008).  

On VA examination in November 2008, the Veteran reported 
intermittent pain in the bilateral shoulders, bilateral 
elbows, bilateral wrists, and constant pain in the bilateral 
knees.  He denied any history of weakness, stiffness, 
swelling, locking, heat, redness, instability or giving way 
in the joints.  He reported no surgery or injury to any of 
the joints and he denied any episodes of dislocation or 
recurrent subluxation.  

On physical examination, the bilateral shoulders had normal 
configuration.  Range of motion was flexion 0 to 160 degrees 
with pain noted at 160 degrees; abduction 0 to 160 degrees 
with pain noted at 160 degrees; external rotation 0 to 80 
degrees without pain and internal rotation 0 to 90 degrees 
with pain at 90 degrees.  Repetitive motion produced a five 
degree decrease in function secondary to pain.  X-rays of the 
right shoulder showed early degenerative change with inferior 
osteophytosis noted at the right acromioclavicular (AC) 
joint.  X-rays of the left shoulder showed minimal 
degenerative changes at the AC joint.  

There was no tenderness over the bilateral elbows and 
forearms and there was normal active and passive range of 
motion without change in function following repetition.  X-
rays of the right and left elbows showed no evidence of 
fracture, dislocation, or osseous mass lesion.  No 
degenerative changes were noted and the soft tissues were 
normal.

There were no anatomical defects of the wrists.  
Dorsiflexion, palmar flexion, and radial and ulnar deviation, 
both actively and passively, were normal.  There was no pain 
with range of motion and no change in function with 
repetition.  

The bilateral knees were normal to appearance.  Range of 
motion was flexion 0 to 140 degrees with pain starting at 120 
degrees. Extension was normal to 0 degrees.  There was no 
change in range of motion with repetition.  The knees were 
stable to varus and valgus force and there was a negative 
anterior drawer, posterior drawer, Lachman, and McMurray.  X-
rays of the right knee showed minimal bicompartmental knee 
joint space narrowing with chondrocalcinosis in the medial 
and lateral menisci.  No femorotibial shift or other 
degenerative change was appreciated.  The patellofemoral 
joint was within normal limits.  Moderate vascular 
calcification was noted posteriorly.  The soft tissues were 
otherwise well maintained.  X-rays of the left knee showed 
bilateral mild knee joint space narrowing along with 
chondrocalcinosis in the bilateral menisci.  The 
patellofemoral joint was within normal limits.  The soft 
tissues were well maintained.  Vascular calcification was 
noted posteriorly.  

Following examination and diagnostic studies, diagnoses were 
(1) degenerative joint disease of the right shoulder; (2) 
degenerative joint disease of the left shoulder; (3) 
degenerative joint disease of the right knee; (4) 
degenerative joint disease of the left knee; (5) chronic 
strain of the right elbow; (6) chronic strain of the left 
elbow; (7) chronic strain of the right wrist; and (8) chronic 
strain of the left wrist.

The examiner reviewed the claims file and noted that 
separation examination showed a history of a painful left 
shoulder prior to service; however, there were no complaints 
of left shoulder pain in service and the shoulder was normal 
at separation.  The examiner opined that it was less likely 
than not the Veteran's left shoulder condition was caused or 
aggravated by active duty.  She also stated that review of 
the claims file does not show any indication that the Veteran 
received any treatments for pain or injury to the right 
shoulder, bilateral knees, wrists or elbows while in service 
and therefore, it was her opinion that it was less likely 
than not the Veteran's joint conditions were caused or 
aggravated by his active duty.  

On review, service treatment records do not show any evidence 
of in-service complaints or injury related to the claimed 
joints.  The Board acknowledges the potential for application 
of the combat presumption based on the Veteran's service in 
Vietnam as a medic.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.304(d) (2008).  However, although 
the Veteran suggests these disabilities are related to his 
Vietnam service, he has not provided lay evidence alleging 
any in-service injuries to the claimed joints.  In fact, at 
the examination he denied any injuries.  

In summary, the evidence does not establish that the 
Veteran's currently diagnosed joint disabilities are related 
to active military service or events therein.  The Board 
acknowledges the Veteran's contentions that his disabilities 
are related to his in-service duties and the elements, but 
notes he is not competent to render a medical etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  Additionally, there is no evidence of shoulder 
and/or knee arthritis manifested to a compensable degree 
within one year following discharge from service.  

The preponderance of the evidence is against the claims for 
service connection for disabilities of the shoulders, elbows, 
wrists, and knees and the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral shoulder disability is 
denied.

Service connection for bilateral elbow disability is denied.

Service connection for bilateral wrist disability is denied.

Service connection for bilateral knee disability is denied.  





REMAND

The Veteran claimed service connection for a rash and he 
contends that this is related to the elements in Vietnam.  In 
his Form 9, he reported that he was exposed to all kinds of 
weather and was in rice patties and vegetation.  The Veteran 
appears to be contending that his current rash is related to 
his service in a humid and tropical climate.  

The Veteran was provided a VA skin examination in November 
2008.  At that time, he reported an intermittent rash on his 
hands, groin, and feet since 1967 while on active duty in 
Vietnam.  Diagnosis was (1) tinea pedis and onychomycosis, 
history consistent with prior tinea cruris and tinea manuum 
vs. hand dermatitis; and (2) post-inflammatory pigmentary 
changes in the groin and left scrotal sack.  In an addendum 
to the VA examination, the examiner stated that a complete 
review of the claims file revealed no documentation of the 
Veteran's claim that foot and groin rash problems were 
related to active military duty.  

Although not shown in the service records, the Veteran is 
competent to report that he experienced rashes while serving 
in Vietnam.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  Additionally, the Veteran's 
reports of being subjected to various environmental 
conditions in Vietnam are accepted as consistent with the 
circumstances of his service.  

The examiner clearly reviewed the claims file; however, there 
is no indication he considered the Veteran's service in a 
tropical climate and he did not provide a rationale for his 
opinion.  Without sufficient rationale, the opinion is not 
considered probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Therefore, the Board finds that additional 
medical opinion is needed.  See 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1.	If possible, the claims file should be 
returned to the examiner who conducted 
the November 2008 skin examination for 
additional medical opinion regarding 
whether the Veteran's currently 
diagnosed skin conditions are related 
to active military service or events 
therein, to include exposure to a 
tropical climate.  A complete rationale 
should be provided.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it. 

If the November 2008 examiner is not 
available, additional examination and 
medical opinion should be obtained, 
which is responsive to the question 
posed above.  

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for a skin condition.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


